—Judgment, Supreme Court, Bronx County (John Stackhouse, J.), rendered March 25, 1994, convicting defendant, after a jury trial, of murder in the second degree, criminal use of a firearm in the first degree, criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree and sentencing him to concurrent terms of 25 years to life, 8V3 to 25 years, 5 to 15 years, and 21/s to 7 years, respectively, unanimously affirmed.
Defendant’s contention that the court improperly discharged a sworn juror was previously raised on a codefendant’s appeal and rejected by this Court (People v De La Rosa, 233 AD2d 257, lv denied 89 NY2d 942) and we see no reason to reach a different result herein.
We perceive no abuse of discretion in sentencing. Concur— Lerner, P. J., Ellerin, Rubin and Saxe, JJ.